IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JAMES WILLIAMS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5903

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed February 4, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

James Williams, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., WOLF, and ROBERTS, JJ., CONCUR.